McCLELLAND, J.
One of the qualifications of a grand juror is that he be a resident of the county in the Circuit Court of which his services in that capacity are required. Therefore the order of the court made in this case that the sheriff summon “eight' qualified persons” to complete the grand jury, the number. originally summoned and present being less than fifteen, was essentially an order that he sum-mqn residents of the county since only such residents could be qualified persons within its terms. It follows that the motion of defendant to quash the indictment on the ground that the order in question did not in direct terms require the summoning of residents of the county was without merit.
No other point is presented by this record.
Affirmed.